           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                   GREAT FALLS DIVISION
NEW YORK MARINE AND
GENERAL INSURANCE
COMPANY,                               CV-14-83-BMM
                                       CV-19-34-BMM
              Plaintiff,
vs.
                                     CONSOLIDATED ORDER
JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,
DRAGGIN’ Y CATTLE COMPANY
INC., and ROGER and CARRIE
PETERS, individuals,

              Defendants.


DRAGGIN’ Y CATTLE COMPANY,
INC., and ROGER and CARRIE
PETERS, individuals,

              Plaintiffs,

vs.

JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,

              Defendant/Third-
              Party Plaintiff

vs.


                                 1
 NEW YORK MARINE AND
 GENERAL INSURANCE
 COMPANY,

                     Intervenor/Third-
                     Party Defendant.




                                     Introduction

      The Court has a number of motions in this litigation currently pending

before it. This order addresses the motion of Draggin’ Y Cattle Company

(“Draggin’ Y”), Roger and Carrie Peters (“the Peterses”) and Junkermier, Clark,

Campanella, Stevens, P.C.’s (“JCCS”) to request entry of judgment pursuant to the

reasonableness order (Doc. 392). It also addresses New York Marine and General

Insurance Company’s (“NYM”) Motion to Dismiss (Doc. 377). The order also

addresses the motion of Draggin’ Y and the Peterses to join and/or substitute as

third-party plaintiffs, and for leave to assert third-party bad faith claims against

NYM (Doc. 393).


        Request for Entry of Judgment Pursuant to the Reasonableness

                                  Order (Doc. 392)

      Draggin’ Y, the Peterses, and JCCS filed a motion asking this Court to enter

the stipulated judgment that the Montana district court approved as fair and
                                           2
reasonable. (Doc. 392.) The parties dedicate most of their briefing to the topic of

whether this Court has the authority to enter the state court judgment. They

dedicate little time explaining why the Court should enter the judgment now rather

than at the end of this case or some other time. The arguments about entering the

judgment now rather than later are best summarized as follows: “No judgment, no

settlement. And if there is no settlement, then there is no case here.” (Doc. 407 at

3.)

      The Court will deny the parties’ motion for now because the settlement does

not require an entry of the stipulated judgment to bind the parties. The settlement

contemplates the approval of the settlement as fair and reasonable and the entry of

judgment as two separate events. and requires only approval to bind the parties.

The settlement agreement states that the parties agree to “request . . . a hearing to

approve the stipulated judgment as fair and reasonable and to enter judgment for

the amount of that stipulated judgment.” (Doc. 340-3 at 5.) The settlement

agreement then says in the very next sentence that if “the Court does not approve

the Stipulation for Entry of Judgment, then the parties stipulate that they will

jointly move to have the Lawsuit rescheduled for trial.” (Id. at 6 (emphasis

added).); see Draggin’ Y Cattle Co., Inc. v. Junkermier, Clark, Campanella,

Stevens, P.C., 439 P.3d 935, 946 (Mont. 2019) (“The parties . . . stipulated that the

                                           3
settlement would not bind them unless the District Court approved it as ‘fair and

reasonable.’” (emphasis added)).

      The Montana district court that approved the settlement as fair and

reasonable read the settlement agreement in the same way as this Court. The

Montana district court issued three orders, two of which are relevant here. First, the

district court approved the settlement as fair and reasonable. (Doc. 340-14 at 17.)

As a part of this order, the Montana district court determined that the Peterses,

Draggin’ Y, and JCCS were “bound by the terms of their settlement.” (Id.) Second,

the district court ordered that a separate judgment would be entered against JCCS.

(Id.) These separate orders contemplate approval and entry as distinct events and

bind the parties to the settlement agreement upon approval of the settlement

amount as fair and reasonable.

      Notably, the same counsel who filed the motion claiming “[n]o judgment, no

settlement” have their names listed on the very same page in which the Montana

district court determined that the parties were bound by the settlement agreement

before that district court entered the stipulated judgment. (Doc. 340-14 at 17.) It

seems reasonable to expect counsel to keep track of what happened in state court.

This representation proves particularly troubling when counsel first made their “no

judgment, no settlement” argument in their reply brief. At that point, counsel had

                                          4
read and reviewed the response brief filed by NYM. NYM had not disclosed the

state court decision stating that the parties were bound by the settlement. This

failure by NYM likely triggered the obligation of counsel to disclose the adverse

state court decision or at minimum prohibited counsel from making the “no

judgment, no settlement” argument. See Mont. Rules of Prof’l Conduct Rule

3.3(a)(2) (“A lawyer shall not knowingly . . . fail to disclose to the tribunal legal

authority in the controlling jurisdiction known to the lawyer to be directly adverse

to the position of the client and not disclosed by opposing counsel.”) The Court

does not suggest that the parties committed a violation of Montana’s Rules of

Professional Conduct, but counsel must do better moving forward.

      The parties make other arguments related to the Federal Rules of Civil

Procedure, claiming that certain rules require entry of the state court judgment.

None of those rules require the Court to enter the state court judgment now. For

this reason and because the settlement agreement binds the parties even without

entry of the judgment, the Court denies for now the parties motion to enter the state

court stipulated judgment.


                       NYM’s Motion to Dismiss (Doc. 377)

      NYM moved to dismiss JCCS’s claims against NYM in the removed action

under Federal Rules of Civil Procedure 12(b)(1) and (6). NYM makes two
                                        5
arguments in support of its motion. First, they argue that JCCS lacks “standing” to

bring claims against NYM because they have assigned all rights to these claims to

Draggin’ Y and the Peterses. Second, they argue that the statute of limitations bars

JCCS’s UTPA claims.

                                    Legal Standard

      Defendants can bring a Rule 12(b)(1) defense in two separate ways.

Defendants can make a “factual” attack, which contests the truth of plaintiff’s

factual allegations. See Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).

Alternatively, defendants can make a “facial” attack, which contests whether

plaintiff’s allegations are sufficient on their face to invoke federal jurisdiction. See

id. Here, we have a facial attack. Under a facial attack, the Court acts just as it

would under a motion to dismiss under Rule 12(b)(6). The Court must accept

plaintiff’s allegations as true and draw all reasonable inferences in plaintiff’s favor.

See id.; Snyder & Assocs. Acquisitions LLC v. United States, 859 F.3d 1152, 1156

(9th Cir. 2017) (same).

                          JCCS’s Standing to Bring Claims

      NYM claims that JCCS cannot bring its breach of contract claim and UTPA

claim because it assigned all rights to bring these claims to Draggin’ Y and the

Peterses. (Doc. 377 at 19-21.) JCCS does not dispute that it assigned all rights to

                                           6
bring these claims to Draggin’ Y and the Peterses. JCCS instead argues that

Federal Rule of Civil Procedure 17(a)(3) (“Rule 17”) allows the case to move

forward as long as Draggin’ Y and the Peterses have joined or are substituted into

JCCS claims. (Doc. 397 at 10-11.)

      Federal Rule of Civil Procedure 17(a)(3) states that a court cannot dismiss a

case “for failure to prosecute in the name of the real party in interest until, after an

objection, a reasonable time has been allowed for the real party in interest to ratify,

join, or be substituted into the action.” At minimum, Rule 17 applies when parties

have made a an “understandable” error in naming the real party in interest. Jones v.

Las Vegas Metro. Police Dep’t, 873 F.3d 1123, 1128 (9th Cir. 2017) (quoting

Goodman v. United States, 298 F.3d 1048, 1053-54 (9th Cir. 2002)). Parties must

“hardly [provide] the best excuse” for their error in naming the proper party to

receive relief under Rule 17, but the excuse must nonetheless be reasonable. Id.

      Here, the Court will grant JCCS relief under Rule 17 because its error proves

reasonable. As NYM explained in its own motion to dismiss, JCCS attempted to

bring its breach of contract claims and UTPA claims on May 10, 2019, in the state

court action, later removed and consolidated with the federal action. (Doc. 378 at

16.) The Montana district court did not approve the stipulated judgment—which as

discussed in more detail below acts as the date that the parties’ settlement

                                            7
agreement went into effect and thus the date that JCCS assigned its rights to

Draggin’ Y and the Peterses—until June 17, 2019. (Id.) Thus, at the time that

JCCS filed its motion to bring claims in the removed action, JCCS remained the

real party in interest.

       Then, “without any notice” to either party, the Montana district court granted

JCCS motion to bring its breach of contract claims and UTPA claims in that court.

(Id. at 17.) The district court did not consult JCCS or any of the parties on whether

JCCS remained the real party in interest now that the stipulated judgment had been

approved. (See id.) This Court will not punish JCCS because the Montana district

court failed to give JCCS a chance to amend its motion in light of the settlement

agreement going into effect.

       NYM claims that the timing of the motion of Draggin’ Y and the Peterses to

join and/or substitute JCCS regarding the claims that are the subject of this motion

to dismiss “reeks of gamesmanship and runs afoul of the purpose” of Rule 17(a).

The Court views the timing of the motion differently. If JCCS and Draggin’ Y

made an honest mistake, the logical time to try and fix that mistake with a motion

to join or substitute would be after that mistake has been pointed out. That’s what

happened here with Draggin’ Y and the Peterses motion to join or substitute.

                   Statute of Limitations for JCCS’s UTPA Claims

                                          8
      NYM also claims that JCCS’s UTPA claims must be dismissed for having

been filed beyond the statute of limitations period. (Doc. 378 at 22-25.) JCCS

again does not dispute NYM’s claim that the statute of limitations has passed.

JCCS instead argues that equitable tolling applies here and allows them to bring

their UTPA claims nonetheless.

      The Court applies Montana’s equitable tolling law for determining whether

it applies to claims brought under Montana state law. Montana courts generally

follow a three-part test to determine whether equitable tolling applies. Equitable

tolling may apply when the following three criteria are met:

            (1) timely notice to the defendant within the applicable
                statute of limitations in filing the first claim;

            (2) lack of prejudice to the defendant in gathering evidence
                to defend against the second claim; and

            (3) good faith and reasonable conduct by the plaintiff in
                filing the second claim.

See Erickson v. Croft, 760 P.2d 706, 708-09 (Mont. 1988); accord Schoof v.

Nesbit, 316 P.3d 831, 840 (Mont. 2014).

      Montana has embraced a broad application of equitable tolling that extends

to situations that serve “broader purposes than merely those embodied by this test.”

See Schoof, 316 P.3d at 840. Specifically, equitable tolling in Montana seeks to


                                          9
“avoid forfeitures and allow good faith litigants their day in court.” Brilz v. Metro.

Gen. Ins. Co., 285 P.3d 494, 499 (Mont. 2012) (quoting Addison v. State, 578 P.2d

941, 945 (Cal. 1978)). Montana has recognized the need to apply equitable tolling

sparingly while “reject[ing]” an approach that denies plaintiffs a claim “when such

an approach would serve no policy purpose.” Weidow v. Uninsured Emp’rs’ Fund,

246 P.3d 704, 709 (Mont. 2010); Schoof, 316 P.3d at 840.

       The Court will exercise its discretion to allow JCCS to bring its UTPA

claim. JCCS alleges that NYM violated the UTPA in four different ways (Doc.

340-15 at 5 (alleging violations of Montana Code Annotated (“MCA”) § 33-18-

201(1), (4), (5), and (6)).) As related to the first part of Montana’s equitable tolling

test, JCCS first brought a claim for violating MCA § 33-18-201(1) on June 8,

2015, well within the statute of limitations for UTPA violations. As for whether

JCCS acted in good-faith in filing this new claim, JCCS has offered valid reasons

for wanting to consolidate all claims in the now removed state court action. (Doc.

397 at 13-14.) Those valid reasons include the quicker resolution of novel issues of

state law present in this case that the Montana Supreme Court could resolve

through direct appeal rather than through a certified question from the Ninth

Circuit. (Id.)



                                           10
      Under the prejudice part of Montana’s equitable tolling test, NYM will not

suffer prejudice from the claim for violating MCA § 33-18-201(1). JCCS first

alleged violations by NYM under MCA § 33-18-201(1) more than four and one-

half years ago. Even during the short period of time that this claim was not pending

in this Court, NYM knew that JCCS intended to file that claim in the state court

action. NYM will not suffer prejudice such that JCCS must be precluded from

bringing its counterclaim under MCA § 33-18-201(1).

      Although the reason is slightly different, NYM also will not suffer prejudice

from allowing JCCS’s UTPA claim to proceed on the grounds of violating MCA

§ 33-18-201(5) and (6). Those claims have never been pending before this Court

until now. That said, the factual history related to claims for violating subsections

(5) and (6) will overlap with other claims brought by either NYM or JCCS. This

factual overlap eliminates nearly all prejudice that NYM would otherwise suffer.

      For example, JCCS seeks to bring its UTPA claim under MCA § 33-18-

201(5), which prohibits an insurer from “fail[ing] to affirm or deny coverage of

claims within a reasonable time after proof of loss statements have been

completed.” NYM’s complaint states that “[NYM] agreed to defend JCCS and

Addink, subject to a reservation of [NYM]’s rights. (Doc. 1 ¶ 18; see Docs. 1 at 22

and 1-1.) Additionally, JCCS’s breach of contract claim—which NYM does not

                                          11
attempt to dismiss outside of claiming that JCCS has not right to bring any claim—

overlaps with subsection (5). Specifically, JCCS alleges in its breach of contract

claim that “NYM had an obligation implied by Montana law to affirm or deny

coverage for the underlying claims within a reasonable time after notice of the

claims.” (Doc. 340-15 ¶ 9.)

      JCCS also seeks to bring a claim alleging a violation of MCA § 33-18-

201(6), which prohibits an insurer from “neglect[ing] to attempt in good faith to

effectual prompt, fair, and equitable settlements of claims in which liability has

become reasonably clear.” NYM’s complaint discusses the parties’ attempts at

mediation. (See Doc. 1 ¶ ¶ 21-25, 32, 34.) Further, JCCS’s breach of contract claim

has factual overlap with a violation of subsection (6). JCCS alleges in its breach of

contract claim that “NYM owed JCCS a fiduciary duty of good faith to protect

JCCS by using the $2 million in liability coverage, for which JCCS had paid, to

settle the case.” (Doc. 340-15 ¶ 7; see 340-15 ¶¶ 10, 11 (alleging, among other

things, that liability was reasonably clear “since at least November 2008” and

further discussing settlement discussions).)

      Thus, even though these claims are not currently pending before the Court,

NYM will not start from a blank slate in defending against these counterclaims.

For the past four years, the UTPA claim and factually similar claims were pending

                                         12
in federal court or NYM knew that they would be brought in state court. NYM has

had four years of notice and time to strategize, undertake discovery, and file

motions related to these claims.

      The Court recognizes, of course, the irony of JCCS’s request. JCCS finds

themselves in this position because they voluntarily dismissed their UTPA claim in

an attempt to file them in state court. Their attempt failed, but proves largely

irrelevant to the Court’s analysis. It does not speak to whether NYM is prejudiced

now. And, as discussed above, JCCS has offered valid reasons for wanting these

claims to be heard in state court as opposed to federal court. Thus, their voluntary

dismissal does not show a lack of good faith in refiling the UTPA claim after the

statute of limitations period had run. As this protracted litigation currently stands,

JCCS attempts to bring valid claims and equitable tolling counsels in favor of

allowing the UTPA claims to proceed on the grounds that NYM violation MCA

§ 33-18-201(1), (5), and (6).

      NYM will suffer prejudice from JCCS’s UPTA claim on the grounds that

NYM violated MCA § 33-18-201(4). That claim prohibits an insurer from

“refus[ing] to pay claims with conducting a reasonable investigation based upon all

available information.” MCA § 33-18-201(4). JCCS’s breach of contract

counterclaim does not share factual overlap related to whether NYM undertook “a

                                          13
reasonable investigation.” Likewise, NYM’s complaint does not discuss the

investigation it conducted in relation to this case. Subsection (4)’s lack of factual

overlap with claims from either NYM or JCCS leads to prejudice against NYM if

this claim were allowed to proceed.

      In sum, the Court will allow the UTPA claim in part to move forward

because the doctrine of equitable tolling counsels in favor of letting the claims

proceed. JCCS’s claim may proceed on the grounds that NYM violated MCA § 33-

18-201(5) and (6). JCCS’s claim is dismissed to the extent it alleges a violation of

MCA § 33-18-201(4).


 Motion to Join and/or Substitute as Third-Party Plaintiffs, and for Leave to
      Assert Third-Party Bad Faith Claims Against NYM (Doc. 393)

      Draggin’ Y and the Peterses filed a motion asking the Court both to join or

substitute them as third-party plaintiffs in JCCS’Scounterclaims against NYM and

to file their own third-party bad faith claims against NYM. (Doc. 393.) JCCS

objected to both requests.

                     Join or Substitute as Third-Party Plaintiffs

      The Court will grant the request of Draggin’ Y and the Peterses to join or

substitute in JCCS’s counterclaims. Draggin’ Y and the Peterses make a number of

arguments about why they should be allowed to join or substitute as third-party

                                          14
plaintiffs in JCCS’s counterclaims against NYM. The Court could grant their

motion based on either substitution under Federal Rule of Civil Procedure 25 or 20

and will address each in turn.

      Federal Rule of Civil Procedure 25 (“Rule 25”) governs substitution of

parties. Rule 25(c)(3) states that if “an interest is transferred, the action may be

continued by or against the original party unless the court, on motion, orders the

transferee to be substituted in the action or joined with the original party.” This

rule applies only when the interest has been transferred “during the pendency of an

action.” 7C Charles Allan Wright, Arthur R. Miller, & Mary Kay Kane, Federal

Practice and Procedure § 1958 (3d ed. Aug. 2019 update). The rule simply

attempts “to allow the action to continue unabated when an interest in the lawsuit

changes hands.” In re Bernal, 207 F.3d 595, 598 (9th Cir. 2000) (quoting In re

Covington Grain Co., Inc., 638 F.2d 1362, 1364 (5th Cir. 1981)).

      Under this rule, Courts can take one of two routes. First, the Court can do

nothing. “The action may be continued by or against the original party, and the

judgment will be binding on his successor in interest even though he is not

named.” Id. Second, the court can enter an “order of joinder” as “merely a

discretionary determination . . . that the transferee’s presence would facilitate

conduct of the litigation.” Id.

                                           15
       NYM limits its arguments to whether Rule 25 applies at all. It argues that

any transfer of interest here occurred before the litigation began, not during. Thus,

according to NYM, Rule 17 would apply rather than Rule 25. (See Doc. 402 at 6-

8.)

       As discussed in more detail below, however, the settlement agreement

bound both parties as of June 17, 2019. The transfer of interest happened on that

date, which fell after this litigation began. Rule 25, not Rule 17, applies and

JCCS’s claims may proceed. As JCCS’s successors, Draggin Y’ and the Peterses

will be bound by whatever judgment JCCS receives on these claims even though

the claims were not originally brought in their name. The Court also will exercise

its discretion to enter an order joining Draggin’ Y and the Peterses to these claims.

See In re Bernal, 207 F.3d at 598.

       Alternatively, Draggin’ Y and the Peterses claim that Federal Rule of Civil

Procedure 20 (“Rule 20”) allows this Court to join them as parties. Rule 20(a)

governs permissive joinder of parties. It states that “persons” may join in one

action as plaintiffs “if . . . [1] they assert any right to relief jointly . . . with respect

to or arising out of the same transaction, occurrence, or series of transactions or

occurrences; and . . . [2] any question of law or fact common to all plaintiffs will

arise in the action.” Fed. R. Civ. P. 20(a)(1)(A) and (B).

                                              16
       Rule 20 allows for “fairness and judicial economy” and “[t]he purpose of the

[permissive joinder] rule is to promote trial convenience and expedite the final

determination of disputes, thereby preventing multiple lawsuits.” Rose v. Montana,

No. 10-cv-2, 2010 WL 3724824, at *13 (D. Mont. July 14, 2010); see 7 Charles

Alan Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice and

Procedure § 1652 (3d ed. Nov. 2019 Update). Rather than apply a rigid test, courts

determine on a case by case basis whether a particular scenario satisfies Rule 20’s

requirement for a single transaction or occurrence. See Rose, 2010 WL 3724824, at

*13.

       Draggin’ Y and the Peterses have met the requirements and Rule 20 and the

Court will exercise its discretion to permissively join them to JCCS’s

counterclaims. There is no question that Draggin’ Y and the Peterses satisfy the

single transaction or occurrence requirement. Additionally, they have satisfied

Rule 20’s other requirement regarding convenience and the avoidance of multiple

lawsuits. Thus, this Court will permissively allow them to join JCCS’s claims

against NYM.

                    Leave to File Third-Party Bad Faith Claims

       Draggin’ Y and the Peterses also seek to bring a third-party bad-faith claims

against NYM. They seek to bring both common-law and UTPA bad-faith claims.

                                         17
(See Doc. 393-1 at 20-22.) Draggin’ Y and the Peterses claim that they can file

these claims under either Federal Rule of Civil Procedure 13 or 14. (See Doc. 394

at 19-23.)

      Federal Rule of Civil Procedure 13(e) governs, in part, when courts “may”

allow a party to amend a pleading so the party can “assert a counterclaim that

matured or was acquired by the party after serving an earlier pleading.” A third-

party claimant does not acquire a claim under Montana’s UTPA until “after the

underlying claim has been settled or a judgment entered in favor of the claimant on

the underlying claim.” MCA § 33-18-242(6)(b). A case is settled under Montana’s

UTPA from the date that “a binding contractual agreement is made through which

the parties arrange for final disposition of the case.” Carlson v. State Farm Mut.

Auto Ins. Co., 76 F. Supp. 2d 1069, 1078-79 (D. Mont. 1999).

      Federal Rule of Civil Procedure 15(a) also governs when parties can amend

pleadings and this Court has used Rule 15 as guidance for deciding when to give

parties leave under Rule 13(e). See Saypo Cattle Co. v. RMF Deep Creek, LLC,

No. 11-CV-10, 2012 WL 12887975, at *1 (D. Mont. Aug. 7, 2012). Rule 15

requires courts to grant leave to amend pleadings “when justice so requires.” This

is a “mandate . . . to be heeded,” not taken lightly. Sharkey v. O’Neal, 778 F.3d

767, 774 (9th Cir. 2015) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                         18
Courts may decline to grant leave to amend only if there exists strong evidence of

“undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment, [or] futility of

amendment, etc.” Sonoma Cty. Ass'n of Retired Emps. v. Sonoma Cty., 708 F.3d

1109, 1117 (9th Cir. 2013) (quoting Foman, 371 U.S. at 182).

      Draggin’ Y and the Peterses have met Rule 13’s requirement that their claim

did not mature until after filing other pleadings and the Rule 15 factors weigh in

favor of granting them leave to amend their pleadings to include the proposed

counterclaims. As related to Rule 13, neither Draggin’ Y nor the Peterses had the

right to bring their counterclaims until the Montana district court had approved the

stipulated judgment as fair and reasonable. The Montana Supreme Court held that

the settlement agreement did not bind JCCS and Draggin’ Y and the Peterses until

a court approved the settlement as reasonable. See Draggin’ Y Cattle Co. v.

Junkermier, Clark, Campanella, Stevens, P.C., 439 P.3d 935, 946 (Mont. 2019).

Thus, Draggin’ Y, the Peterses, and JCCS did not have a “binding contractual

agreement” until the Montana district court approved the stipulated judgment as

fair and reasonable on June 17, 2019. (Doc. 340-14 at 17); see Carlson, 76 F.

Supp. 2d at 1078-79 (holding that parties have not entered a settlement until “the

                                         19
date a binding contractual agreement is made through which the parties arrange for

final disposition of the case” (emphasis removed)). Draggin’ Y and the Peterses

moved to file their third-party UTPA complaint and the common law complaint on

September 26, 2019, three months after their claim had matured when the Montana

district court approved the stipulated judgment.

      As related to the Rule 15, the Foman factors all weigh in favor of granting

Draggin’ Y and the Peterses leave to file their counterclaim. Little or no evidence

exists that Draggin’ Y and the Peterses exercised undue delay in bringing their

claims, or that they brought these claims in bad faith or due to some dilatory

motive. Also, their motion has not resulted from a repeated failure to correct

deficiencies in previously filed pleadings. This Court already has rejected NYM”s

argument that allowing these claims would prove futile because NYM “may not be

liable for statutory bad faith if the insurer had a reasonable basis in law or fact for

contenting the claim or the amount of the damages.” (Doc. 402 at 15.) Whether

NYM had a reasonable basis in law or fact for contesting the claim or amount of

damages presents a question for the jury, not this Court. Draggin’ Y, 439 P.3d at

942

      Further, little possibility exists that NYM will suffer any prejudice from the

Court granting leave to file these claims. The Court explained above in discussing

                                           20
JCCS’s UTPA claim why NYM will not suffer prejudice for allowing that UTPA

claim to proceed. The same reasons apply to the UTPA claim of Draggin’ Y and

the Peterses. The Court will allow Draggin’ Y and the Peterses to proceed with a

UTPA claim on the grounds that NYM violated MCA § 33-18-201(1), (5), and (6),

but not on subsection (4). Similarly, NYM will not be prejudiced by the common

law bad faith claim because UTPA claims simply represent the most common

applications of common law bad faith claims. See Story v. City of Bozeman, 791

P.2d 767, 776 (Mont. 1990), overruled on other grounds, Arrowhead Sch. Dist.

No. 75 v. Klyap, 79 P.3d 250 (Mont. 2003).

      The Court rejects NYM’s argument that the statute of limitations for

common law and UTPA bad faith claims bars Draggin’ Y and the Peterses’ claims.

Draggin’ Y and the Peterses must bring their UTPA claim “[w]ithin 1 year from

the date of the settlement of . . . the underlying claim.” MCA § 33-18-242(7)(b).

Other courts in this District have defined “date of the settlement” under § 33-18-

242(7)(b) as the date “a binding contractual agreement is made through which the

parties arrange for final disposition of the case.” Carlson, 76 F. Supp. 2d at 1078-

79. The parties did not have a binding contractual agreement until the Montana

district court approved the stipulated judgment as fair and reasonable. See

Draggin’ Y, 439 P.3d at 946 (“The parties . . . stipulated that the settlement would

                                         21
not bind them unless the District Court approved it as ‘fair and reasonable.’”

(emphasis added)). The Montana district court approved the stipulated judgment as

fair and reasonable on June 17, 2019. (Doc. 340-14 at 17.) Draggin’ Y and the

Peterses’ motion to bring these bad faith claims falls well within the three-year

time limit.

      Draggin’ Y and the Peterses filed their common law bad faith claim within

the statute of limitations. Common law bad faith claims must be brought within

three years of the claim or cause of action accruing. See MCA §§ 27-2-102(2), 27-

2-204(1); Brewington v. Emp’rs Fire Ins. Co., 992 P.2d 237, 241 (Mont. 1999). A

claim or cause of action accrues “when all elements of the claim or cause exist or

have occurred, the right to maintain an action on the claim or cause is complete,

and a court . . . is authorized to accept jurisdiction of the action.” MCA § 27-2-

102(1)(a). “Generally, ‘all elements’ includes a plaintiff’s damages.” Draggin’ Y

Cattle Co., Inc. v. Addink, 312 P.3d 451, 456 (Mont. 2013).

      For now, the Peterses have alleged a counterclaim that falls within the

statute of limitations. Accepting all allegations as true, the Peterses claim did not

accrue until June 17, 2019. The statute of limitations would not bar their claim

until June 17, 2022.

                                       ORDER

                                          22
IT IS ORDERED that:

    Junkermier, Clark, Campanella, Stevens, P.C. (JCCS), Draggin’ Y
     Cattle Company, Inc. (“Draggin’ Y”) and Roger and Carrie Peters
     Joint Request for Entry of Judgment Pursuant to the Reasonableness
     Order (Doc. 392) is DENIED, without prejudice;

    New York Marine and General Insurance Company’s Motion to
     Dismiss (Doc. 377) is GRANTED, IN PART, and DENIED, IN
     PART. JCCS’s UTPA counterclaim is dismissed to the extent it
     alleges violations of MCA § 33-18-201(4). The counterclaim may
     proceed on the grounds that NYM violated MCA § 33-18-201(1), (5),
     and (6); and

    Draggin’ Y and Roger and Carrie Peters Motion to Join and/or
     Substitute as Third-Party Plaintiffs, and for Leave to Assert Third-
     Party Bad Faith Claims Against NYM (Doc. 393) is GRANTED.
     The proposed third-party bad faith claims filed as Doc. 393-1 are
     deemed filed as of January 13th, 2020, except to the extent that they
     allege a violation of MCA § 33-18-201(4).
DATED this 13th day of January, 2020.




                                 23
